Name: Council Regulation (ECSC, EEC, Euratom) No 3832/91 of 19 December 1991 amending the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities with regard to the contribution to the pension scheme
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  social protection;  executive power and public service
 Date Published: nan

 31 . 12. 91 Official Journal of the European Communities No L 361 /9 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 3832/91 of 19 December 1991 amending the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities with regard to the contribution to the pension scheme rable, in the interests of longer-term stability of the pension scheme, to increase the funds available to that scheme by raising the rate of contribution to the said scheme fixed in Article 83 (2) of the Staff Regulations ; Whereas the Staff Regulations need to be amended in consequence, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down in Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (ECSC, EEC, Euratom) No 3830/91 (2), Having regard to the proposal submitted by the Commis ­ sion after consulting the Staff Regulations Committee, Having regard to the opinion of the European Par ­ liament (3), Having regard to the opinion of the Court of Justice, Having taken note of the report by the Consultation Committee set up by the Council Decision of 23 June 1981 , Whereas in the course of negotiations for a comprehen ­ sive solution in that Committee it has been found desi ­ HAS ADOPTED THIS REGULATION : Article 1 1 . In Article 83 (2) of the Staff Regulations, '6,75 %' shall be replaced by '8,25 %'. 2. In the second paragraph of Article 42 of the Condi ­ tions of Employment of Other Servants, ' 13,5 %' shall be replaced by *1 6,5 %\ Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991 . For the Council The President P. DANKERT (') OJ No L 56, 4. 3 . 1968, p. 1 . (2) See page 1 of this Official Journal . (3) Opinion delivered on 12 December 1991 (not yet published in the Official Journal).